

109 S3504 IS: Delay REAL ID Act
U.S. Senate
2020-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3504IN THE SENATE OF THE UNITED STATESMarch 17, 2020Mr. Daines (for himself, Mr. Peters, Mr. Johnson, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Secretary of Homeland Security to extend, until not earlier than September 30, 2021, the requirement that State-issued identification must be compliant with the REAL ID Act of 2005 to be accepted by Federal agencies for certain purposes.1.Short titleThis Act may be cited as the Delay REAL ID Act.2.Extension of State REAL ID compliance deadlineThe Secretary of Homeland Security, under the authority granted under section 205(b) of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) shall extend the deadline by which States are required to meet the driver’s license and identification card issuance requirements under section 202(a)(1) of such Act until not earlier than September 30, 2021.